
	

113 HR 5116 : Human Trafficking Detection Act of 2014
U.S. House of Representatives
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5116
		IN THE SENATE OF THE UNITED STATES
		July 24, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To direct the Secretary of Homeland Security to train Department of Homeland Security personnel how
			 to effectively deter, detect, disrupt, and prevent human trafficking
			 during the course of their primary roles and responsibilities, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Human Trafficking Detection Act of 2014.
		2.DefinitionsIn this Act:
			(1)DepartmentThe term Department means the Department of Homeland Security.
			(2)Human traffickingThe term human trafficking means an act or practice described in paragraph (9) or (10) of section 103 of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7102).
			(3)SecretaryThe term Secretary means the Secretary of Homeland Security.
			3.Training for Department personnel to identify human trafficking
			(a)In GeneralNot later than 180 days after the date of enactment of this Act, the Secretary shall implement a
			 program to—
				(1)train and periodically retrain relevant Transportation Security Administration, U.S. Customs and
			 Border Protection, and other Department personnel that the Secretary
			 considers appropriate, how to effectively deter, detect, and disrupt human
			 trafficking, and, where appropriate, interdict a suspected perpetrator of
			 human trafficking, during the course of their primary roles and
			 responsibilities; and
				(2)ensure that the personnel referred to in paragraph (1) regularly receive current information on
			 matters related to the detection of human trafficking, including
			 information that becomes available outside of the Department’s initial or
			 periodic retraining schedule, to the extent relevant to their official
			 duties and consistent with applicable information and privacy laws.
				(b)Training describedThe training referred to in subsection (a) may be conducted through in-class or virtual learning
			 capabilities, and shall include—
				(1)methods for identifying suspected victims of human trafficking and, where appropriate, perpetrators
			 of human trafficking;
				(2)for appropriate personnel, methods to approach a suspected victim of human trafficking, where
			 appropriate, in a manner that is sensitive to the suspected victim and is
			 not likely to alert a suspected perpetrator of human trafficking;
				(3)training that is most appropriate for a particular location or environment in which the personnel
			 receiving such training perform their official duties;
				(4)other topics determined by the Secretary to be appropriate; and
				(5)a post-training evaluation for personnel receiving the training.
				(c)Training curriculum reviewThe Secretary shall annually reassess the training program established under subsection (a) to
			 ensure it is consistent with current techniques, patterns, and trends
			 associated with human trafficking.
			4.Certification and report to Congress
			(a)CertificationNot later than one year after the date of the enactment of this Act, the Secretary shall certify to
			 the appropriate congressional committees that all personnel referred to in
			 section 3(a) have successfully completed the training required under that
			 section.
			(b)Report to CongressNot later than one year after the date of the enactment of this Act and annually thereafter, the
			 Secretary shall report to the appropriate congressional committees the
			 overall effectiveness of the program required by this Act, the number of
			 cases reported by Department personnel in which human trafficking was
			 suspected and, of those cases, the number of cases that were confirmed
			 cases of such trafficking.
			5.Assistance to non-Federal entitiesThe Secretary may provide training curricula to any State, local, or tribal government or private
			 organization to assist such entity in establishing its program of training
			 to identify human trafficking, upon request from such entity.
		
	Passed the House of Representatives July 23, 2014.Karen L. Haas,Clerk
